DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2008/0179663) in view of Bechteler (US 4,951,109) and Valdmann (US 4,323,909).
Regarding claim 1, Terashima discloses, in FIG. 2 and in related text, a semiconductor device comprising: 

an upper diffusion region (1) of a first conductivity type (p type) provided on a surface layer of a main surface (top surface) of the semiconductor substrate in the diode formation region; and 
a lower diffusion region (2) of a second conductivity type (n type) provided at a position deeper than the upper diffusion region with respect to the main surface in a depth direction of the semiconductor substrate, the lower diffusion region having a higher impurity concentration (n) as compared to the semiconductor substrate (n-) (see Terashima, [0059]-[0060]), 
wherein the lower diffusion region (2) provides a PN junction with the upper diffusion region (1) at a position deeper than the main surface (see Terashima, FIG. 2, [0069]).
Terashima does not explicitly disclose wherein the lower diffusion region has a maximum point indicating a maximum concentration in an impurity concentration profile of the lower diffusion region in the diode formation region.
Bechteler teaches a lower diffusion region (p/p+) has a maximum point (at p+) indicating a maximum concentration (peak concentration) in an impurity concentration profile of the lower diffusion in a diode formation region (including n+, p and p+ from the left in FIG. 4) (see Bechteler, FIG. 4, column 4, lines 34-50).
Terashima discloses wherein the upper diffusion region (1) and the lower diffusion region (2) are distributed in rotational symmetry with a virtual line (at F2 in 
Since Bechteler teaches the maximum point (for peak concentration) along the depth direction (see Bechteler, FIG. 4, column 4, lines 34-50), Bechteler together with Terashima teaches a symmetry axis which passes through the maximum point and follows the depth direction.
Terashima and Bechteler are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Terashima with the features of Bechteler because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Terashima to include wherein the lower diffusion region has a maximum point indicating a maximum concentration in an impurity concentration profile of the lower diffusion region in the diode formation region, a symmetry axis which passes through the maximum point and follows the depth direction, as taught by Bechteler, in order to increase dynamic voltage of p-n junction (see Bechteler, column 4, lines 62 to column 5, line 2).
Terashima does not explicitly disclose wherein the PN junction has a recessed surface around the symmetry axis such that at least a portion of the upper diffusion region is recessed toward the main surface of the semiconductor substrate.
Valdmann teaches that a PN junction has a recessed surface in the center portion such that at least a portion of the upper diffusion region is recessed toward the main surface of the semiconductor substrate (see Valdmann, FIG. 2B, column 1, lines 
Terashima and Valdmann are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Terashima with the features of Valdmann because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Terashima to include wherein the PN junction has a recessed surface around the symmetry axis such that at least a portion of the upper diffusion region is recessed toward the main surface of the semiconductor substrate, as taught by Valdmann, in order to improve reliability (see Valdmann, FIG. 2B, column 1, lines 46-68).
Regarding claim 3, Terashima in view of Bechteler and Valdmann teaches the device of claim 1.
Terashima discloses wherein the upper diffusion region (1) and the lower diffusion region (2) are similar to each other in shape (circular shape) in a front view of the main surface (see Terashima, FIG. 1).
Regarding claim 4, Terashima in view of Bechteler and Valdmann teaches the device of claim 1.

Terashima does not explicitly disclose a perfect circular shape. However, the limitation is mere changes in shape, and it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47. See MPEP § 2144 (IV).
Regarding claim 5, Terashima in view of Bechteler and Valdmann teaches the device of claim 1.
Terashima discloses wherein: the lower diffusion region (2) is provided to cover the upper diffusion region (1); and a portion of the lower diffusion region is exposed on the main surface (see Terashima, FIG. 2).
Regarding claim 6, Terashima in view of Bechteler and Valdmann teaches the device of claim 1.
Terashima does not explicitly disclose a silicide block layer provided on the main surface, wherein the silicide block layer is provided to stride over a PN joint line between the upper diffusion region exposed on the main surface and a semiconductor region of the second conductivity type.
Valdmann teaches a silicide block layer (silicon dioxide layer 3) provided on the main surface (top surface), wherein the silicide block layer is provided to stride over a PN joint line between the upper diffusion region (1) exposed on the main surface and a 
Regarding claim 29, Terashima in view of Bechteler and Valdmann teaches the device of claim 1.
Bechteler teaches wherein the maximum point indicates the maximum concentration in the impurity concentration profile of the lower diffusion region in the depth direction (see discussion on claim 1 above).
Valdmann shows a guard ring diode that has maximum concentration in n-type impurity concentration at the center of the recess as compared to the ring region (that has n-type impurity concentration canceled by p-type diffusion) away from the center in radial direction. Thus Valdmann teaches wherein the maximum point indicates the maximum concentration in the impurity concentration profile of the lower diffusion region in a radial direction of the diode formation region, in order to form a guard ring diode with better reliability (see Valdmann, FIG. 2B, column 1, lines 46-68).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 9/30/2020 have been fully considered but they are not persuasive. 
In applicant’s remarks, pages 15 to 16, applicant argues that Valdmann does not teach the limitation “wherein the PN junction has a recessed surface around the symmetry axis such that at least a portion of the upper diffusion region is recessed toward the main surface of the semiconductor substrate” of claim 1. Applicant argues that Valdmann only shows a flat and uniform surface. Applicant argues that the region 2 in Valdmann is not a lower diffusion region but a substrate. 
In response, Office notes that Valdmann teaches a guard ring diode (i.e., a PN junction) with a recessed surface of p diffusion region at the center surrounded by protruded p diffusion ring, thus Valdmann teaches the limitation “wherein the PN junction has a recessed surface around the symmetry axis such that at least a portion of the upper diffusion region is recessed toward the main surface of the semiconductor substrate” of claim 1. See Valdmann, FIG. 2B, column 1, lines 46-68 and discussion on rejection of claim 1 above. Note that Valdmann is not replied upon in teaching the limitation “a semiconductor substrate” of claim 1. Terashima discloses a semiconductor substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Examiner, Art Unit 2811